DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 2/2/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kitsch (US 7895850).
Regarding claim 1, Kitsch discloses a system (see Fig. 9-12) comprising: 
a reversing valve (300) adapted to operate in a first mode, a second mode or a third mode, 
the reversing valve comprises a first tube, a second tube, a third tube, and a fourth tube (3 tubes at the top and 1 tube at the bottom of 300, see Fig. 9); 
a control board (350, see Fig. 12) adapted to: receive a command (col.10,lns. 23-25) for operating the reversing valve in the first mode, the second mode or the third mode; 
determine a tonnage profile (col.11,lns. 3-col.12,lns.24) for refrigerant to flow in the reversing valve, the refrigerant flows in a first flow in the first mode, in a second flow in the second mode or in the second flow in the third mode; and 
communicate the command and the tonnage profile for the refrigerant to a stepper motor (334, col. 10,lns. 35-62); and the stepper motor adapted to: linearly move a lead screw (324) based on the command and the tonnage profile to position a slider (304,310,312) on the second tube and the third tube in the second mode (as shown in Figure 9) or on the third tube and the fourth tube in the first mode or on the second tube and the third tube in the third mode.  



    PNG
    media_image1.png
    1223
    962
    media_image1.png
    Greyscale

Regarding claim 2, Kitsch discloses the tonnage profile for refrigerant is determined based on a temperature defined by a user (the background discloses in col. 1, lns. 38-43 that the device is used in residential systems, therefor it is inherent that a user/person would adjust/set the desired temperature on the thermostat, as is old and well known in the art, see also col. 14,lns. 22-31).  
Regarding claim 3, Kitsch discloses the slider is variably positioned (col.9, lns. 40-44, the valve 300 is “proportioning”, also col.10,lns. 1-22) at a first position for a first tonnage profile, at a second position for a second tonnage profile and/or at a third position for a third tonnage profile.  
Regarding claim 4, Kitsch discloses the stepper motor is adapted to perform a first number of steps (col.10, lns. 55-62) for positioning the slider at a first position, a second number of steps for positioning the slider at a second position and/or a third number of steps for positioning the slider at a third position.  
Regarding claim 5, Kitsch discloses the stepper motor is adapted to determine an incorrect position of the slider based on a current location of the slider, wherein the control board is adapted to verify the incorrect position of the slider with respect to a programmed location of the slider and is adapted to provide a command to the stepper motor to move the slider to a desired location (col.10,lns. 22, “valve 300 will direct a controlled proportional backpressure flow…”).  
Regarding claim 6, Kitsch discloses the lead screw is linearly moved in an inward direction (see Fig. 9, to the left of the view as shown) in the second mode or the third mode to position the slider on the second tube and the third tube.  
Regarding claim 7, Kitsch discloses the lead screw is linearly moved in an outward direction (to the right as in the Figure 9 view) in the first mode to position the slider on the third tube and the fourth tube.  
Regarding claim 8, Kitsch discloses the first mode is a heating mode (the inlet from the compressor is connected to the indoor heat exchanger 374 as shown by the right flow arrow in valve 300 in Figure 12), the second mode is a cooling mode and the third mode is a defrost mode.  
Regarding claim 9, Kitsch discloses the first tube is a compressor discharge tube (see Fig. 12, 370=compressor and is connected to the top single tube for 300), wherein the first tube is positioned at a first surface (the bottom surface in Fig. 9) of the reversing valve.  
Regarding claim 10, Kitsch discloses the second tube, the third tube, and the fourth tube are positioned at a second surface (the three tubes at the top surface in Fig. 9) of the reversing valve.  
Regarding claim 11, Kitsch discloses the second tube (bottom left tube of 300 in Figure 12) acts as a condenser tube, the third tube (the middle tube as shown in Figure 12 leads to compressor 370) acts as a compressor return tube, and the fourth tube (bottom right tube of valve 300 in Fig. 12) acts as an evaporator tube in the first mode (as shown in Figure 12).  
Regarding claim 12, Kitsch discloses the second tube acts as an evaporator tube, the third tube acts as a compressor return tube (the bottom middle tube of valve 300 is connected to compressor 370), and the fourth tube acts as a condenser tube in the second mode (as the valve shifts to the left from the view shown in Figure 9) and/or in the third mode.  
Regarding claim 13, Kitsch discloses the second tube is connected to an indoor unit (374) and the fourth tube is connected to an outdoor unit (372) in the first mode, in the second mode and/or in the third mode (in the first mode, the second or left bottom tube, is connected to the indoor unit 374 since the tube connection passes from the indoor unit 374 to the outdoor unit 372; and, in the first mode the fourth tube or the bottom right tube is connected to the outdoor unit 372 since there is a tube connection through the indoor unit to the outdoor unit, as shown in Figure 12).  
Regarding claim 14, Kitsch discloses the refrigerant flows from a compressor (370) to the first tube (top tube of 300 in Fig.12), from the first tube to the second tube (left bottom tube of 300) and from the second tube to an indoor unit (374) in the first flow (the flow going towards the outdoor heat exchanger 372 and then to the indoor heat exchanger 374, when the valve 300 shifts to the left in Fig. 12).  
Regarding claim 15, Kitsch discloses the refrigerant flows from a compressor (370) to the first tube, from the first tube to the fourth tube and from the fourth tube to an outdoor unit in the second flow (the second flow being the flow as shown in Figure 12, where the flow continues through the indoor unit 374 and then to the outdoor unit 372).  
Regarding claim 16, Kitsch discloses the slider is a C-shaped slider or a U- shaped slider (for items 310,304,306, as shown in Figure 9, it is an inverted U-shaped slider which would become a U-shaped slider in the orientation of valve 300 Figure 12).  
 	Regarding method claims 17-20, the device shown by Kitsch will perform the methods as recited in claims 17-20, during normal operational use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753